Judgment, Supreme Court, Bronx County (John N. Byrne, J., at plea; John E Collins, J., at sentence), rendered January 26, 2006, convicting defendant of criminal sale of a *321controlled substance in or near school grounds, and sentencing him, as a second felony offender, to a term of 472 to 9 years, unanimously modified, on the law, to the extent of vacating the DNA databank fee, and otherwise affirmed.
We perceive no basis upon which to reduce defendant’s conviction to a lesser offense, since “we do not consider it appropriate to do so for the purpose of granting dispensations from mandatory sentencing statutes” (People v Velasquez, 25 AD3d 501 [2006], lv denied 6 NY3d 854 [2006]).
As the People concede, since the crime was committed prior to the effective date of the legislation (Penal Law § 60.35 [1] [a] [v] [former (1) (e)]), providing for the imposition of a DNA databank fee, that fee should not have been imposed. Concur— Tom, J.P., Saxe, Williams and Malone, JJ.